Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 27, 2019

                                        No. 04-19-00498-CV

                          IN THE INTEREST OF C.L.G., A CHILD,

                    From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-EM5-03031
                          Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
       The clerk’s record in this appeal was originally due on August 19, 2019. On August 20,
2019, the trial court clerk filed a notice of late record stating that the clerk’s record was not filed
because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court